Mr. Justice Audrey
delivered the opinion of the court.
Marcos Echevarria appeals from a judgment convicting him of the o'ffense of adulterating milk and alleges as the -only ground for its reversal that the lower court committed *752manifest error in finding him gnilty on the evidence introduced at the trial, because the testimony of the assistant, chemist of the Department of- Health, Rafael Barreras, an-, expert called by the prosecution and the only material witness, proves that an analysis of the milk in accordance with the Regulations of the Department of Health would have shown it to be good, or at most suspicious, and that the prosecution had to resort to the modern and ultra-scientific method of determining by refraction that the milk was adulterated with water.
The law prohibits the adulteration of milk, and if the milk is shown to be adulterated by one method of analysis, the fact that another method does not give the same result is no reason for not concluding that the accused committed the offense of adulterating the milk.
The judgment appealed from should be affirmed.
Mr. Justice Wolf took no part in the decision of this, case.